Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the information processing". There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. Claims 3 and 4 are also rejected for at least being dependent upon claim 2. The claims will be reconsidered upon correction of the antecedent basis.

Claim Objections
Claim 5 is objected to because of the following informalities: correct “ccording” to “according”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2013/0101173 A1].
Claim 1: An information processing device comprising:
a memory; and a processor coupled to the memory and configured to: [D1, [0005]]

calculate a measurement value indicating a position of a first point of an object at a plurality of time points including a first time point and a second time point before the first time point on the basis of a monocular camera mounted on a moving body; [D1, 0006, 0007, 0020, 0134, 0139, 0498, 0499, 0536, 0538, and 0648] D1 teaches the aqusition of the data using a camera, wherein a monocular camera is a camera to determine objects in the frame, wherein the coordinates of the lower center of the center stringer for a stored candidate object (actual pallet structure) corresponds to a position of a first point of an object and the fork carriage apparatus of the vehicle corresponds to the moving part of the vehicle. These objects have respective locations (xr, y1), (xs, ys) and (xt, yt) that represent their location at the time the prior image frame was taken or acquired also.

calculate a predicted value of the position of the first point on the basis of the measurement value at the second time point and a movement amount of the moving body from the second time point to the first time point; and [D1, [0537-0539 and 0702-0704]] D1 teaches each thread of tracked objects operates on a prediction and update cycle with each thread having its own predictor. These objects have respective locations (xr, y1), (xs, ys) and (xt, yt) that represent their location at the time the prior image frame was taken or acquired. When a next image frame is captured with the camera placement for the next image frame being a known distance from the camera placement for the prior image frame, then the respective locations (x′r, y′r), (x′s, y′s) and (x′t, y′t) can be predicted in the next image frame.

determine an adopted value at the position of the first point on the basis of a relationship between a difference between the measurement value and the predicted value at the first time point and a threshold. [D1, [0538, 0673, 0687, and 0707-0710]] D1 teaches the new scored candidate objects are used for adjusting a predicted pixel location lies inside a prediction window around the unadjusted predicted pixel location, the difference between a position of a new scored candidate object (measurement value) and the position of the unadjusted predicted location (predicted value) is inevitably smaller than the size of the prediction window; the window size of the prediction window is thus an upper threshold for said difference. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the various embodiments of D1, wherein an initial calculation is determined with respect to the first point at a first time and a second time, calculate a predicted value, with the determination of the adopted value based upon the difference measurement. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the calculated values from the data to ultimately determine an adopted value based upon difference measurement. The determination of the adopted measurements would be completed as an additional step to the acquired calculated data without any significant changes to the method as a whole. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The information processing in a case where the difference is less than the threshold, the processor determines the measurement value at the first time point as the adopted value. [D1, [0692-0697]] D1 teaches when the Kalman Gain G(t) is close to the unity matrix in case of high covariance and uncertainty, the measurement value is determined as the adopted value. See above 112 rejection.

Claim 3: The information processing device according to claim 2, wherein the processor rejects the measurement value at the first time point in a case where the difference is equal to or more than the threshold. [D1, [540, 0541, 0545-0549 and 0687]] D1 teaches when no match is determined for a predicted image pixel location, as there are only new scored candidate objects lying outside the prediction window, the new scored candidate objects do not adjust the predicted image pixel location; they are thus rejected for the adjustment. See above 112 rejection.

Claim 5: The information processing device ccording to claim 1, wherein the processor calculates the predicted values at a plurality of the first time points, and determines the difference on the basis of a distribution of the measurement values at a plurality of times points and a distribution of the predicted values at the plurality of first time points. [D1, [0674, 0675 and 0692-0697] D1 teaches where the covariance of the observation noise R represents a distribution of the measurement values and the covariance of the modeled process noise Q represents a distribution of the predicted values.

Claim 6: The information processing device according to claim 5, wherein the processor determines the adopted value on the basis of the distribution of the measurement values in a case where the difference is less than the threshold. [D1, [0403, 0674, 0675 and 0692-0697] D1 teaches the comparison of the center stringer is determined and compared to a threshold to be determined to be less than a threshold where the covariance of the observation noise R represents a distribution of the measurement values and the covariance of the modeled process noise Q represents a distribution of the predicted values.

Claim 7: The information processing device according to claim 1, wherein the processor calculates the predicted values at a plurality of the first time points, and determines the adopted value on the basis of the distribution of the measurement values at a plurality of time points and a distribution of the predicted values at the plurality of first time points in a case where the difference is equal to or more than the threshold. [D1, [0551,0545-0549, 0674, 0675 and 0692-0697] D1 teaches where the new scored candidate object Object(c) which is located outside of any prediction window in an image frame at a given time instant, provides a difference which is larger than the threshold, i.e. the size of the prediction window; if this Object(c), however, has a match in the subsequent image frame(s) and thus is not discarded the "MatchCount value", it contributes to an adjustment of a predicted location in the subsequent image frame(s).

Claim 8: The information processing device according claim 7, wherein the processor determines a center value of a probability distribution generated on the basis of both of the measurement value and the predicted value as the adopted value. [D1, [0551,0545-0549, 0674, 0675 and 0692-0697] D1 teaches where there is a match in the subsequent image frame(s) and thus is not discarded the "MatchCount value", it contributes to an adjustment of a predicted location in the subsequent image frame(s). It is unclear what the “center value is”.

Claim 9: The information processing device according to claim 1, wherein the first point includes a plurality of points, and the processor is configured to calculate a boundary surface of the object on the basis of the adopted value for each first point. [D1, 0006, 0007, 0020, 0134, 0139, 0498, 0499, 0536, 0538, and 0648] D1 teaches wherein the coordinates of the lower center of the center stringer for a stored candidate object (actual pallet structure) corresponds to a position of a first point of an object and the fork carriage apparatus of the vehicle corresponds to the moving part of the vehicle. These objects have respective locations (xr, y1), (xs, ys) and (xt, yt) that represent their location.

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2013/0101173 A1] in view of D2 US 2014/0152780 A1.
Claim 4: The information processing device according to claim 2, wherein the processor determines the adopted value on the basis of the measurement value at the first time point and the predicted value in a case where the difference is equal to or more than the threshold. [D1, [0692-0697]] D1 teaches when the Kalman Gain G(t) is close to the unity matrix in case of high covariance and uncertainty, the measurement value is determined as the adopted value. D1 does not explicitly teach the comparison of the value to threshold being a difference equal to or more than the threshold. [D2, [0180-0213]] D2 teaches distribution determining unit determines whether the accumulated difference value is greater than or equal to a threshold. As the threshold th, an appropriate value may be set in advance, or a value that is 80% the value of the element may be appropriately set. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, as described in claim 1, with the teachings of D2, wherein difference calculation would be compared to a threshold value in which it is determined if the value is greater than or equal to a threshold. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the calculated values for comparison to a threshold to be greater than or equal to the threshold. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 10: The information processing device according to claim 9, wherein the processor is configured to perform control for assisting traveling to a parking space or control for traveling to the parking space on the basis of the boundary surface. [D1, [0736]] D1 teaches the stopping of the movement of the forks and machinery to stop the use of the mechanical device. This is done based upon the world coordinate origin in which the forklift stops movement. The parking space is determined to be where the machinery would stop and no longer be used. The scope of being a “parking space” in the claim is not limited to a location away from the usage location of the machinery providing lanes to park the machinery in and accordingly the prior art teaches the movement of the forks and stopping the forks to “park” the machinery. For the sake of completeness/argument, [D2, [0003, 0044-0050]] D2 teaches the support in the operation of the vehicle when parking the vehicle. 
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661